Citation Nr: 0728602	
Decision Date: 09/12/07    Archive Date: 09/25/07

DOCKET NO.  05-22 162	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma




THE ISSUE

Entitlement to basic eligibility for Department of Veterans 
Affairs educational assistance under Chapter 30, Title 38, 
United States Code.




ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel








INTRODUCTION

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2005 determination from the 
Muskogee, Oklahoma, Regional Office (RO) of the Department of 
Veterans Affairs (VA). 


FINDINGS OF FACT

1.  The veteran served on active duty from August 21, 1972 to 
September 16, 1973; from June 15, 1998 to February 28, 2001; 
and from November 1, 2001 to June 29, 2002.  

2.  The veteran was awarded Chapter 34 entitlement; his 
delimiting date for expiration of those benefits was April 
21, 1984; and he had no remaining entitlement as of December 
31, 1989.  


CONCLUSION OF LAW

The requirements for basic eligibility for VA educational 
assistance under Chapter 30, Title 38, United States Code, 
have not been met. 38 U.S.C.A. §§ 3011, 3012, 3221 (West 2002 
& Supp. 2006); 38 C.F.R. §§ 21.7042, 21.7043, 21.7044 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) is 
generally applicable to claims for VA benefits and for 
consideration in appeals with respect to whether the proper 
procedures were extended to a claimant.  There are some 
claims, however, to which VCAA does not apply.  Livesay v. 
Principi, 15 Vet. App. 165, 178 (2001). The VCAA does not 
apply to claims based on allegations of clear and 
unmistakable error in prior VA decisions.  Id.  It has also 
been held that the VCAA does not apply to claims that turn on 
statutory interpretation.  Smith v. Gober, 14 Vet. App. 227, 
231-2 (2000).

In another class of cases, remand of claims pursuant to VCAA 
is not required because the evidentiary development has been 
completed.  Wensch v. Principi, 15 Vet. App. 362, 368 (2001); 
Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  When it is 
clear that there is no additional evidentiary development to 
be accomplished, there is no point in remanding the case.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran).

The issue in this case turns on statutory interpretation.  
See Smith v. Gober.  Thus, because the law, and not the 
evidence, is dispositive of this appeal, the VCAA is not 
applicable.  Mason v. Principi, 16 Vet. App. 129 (2002); see 
also Sabonis v. Brown, 6 Vet. App. 426, 429- 30 (1994) (where 
application of the law to the facts is dispositive, the 
appeal must be terminated because there is no entitlement 
under the law to the benefit sought.).

In any event, the Board finds no further evidentiary 
development to be undertaken.  The pertinent DD Forms 214 
show that the veteran served on active duty from August 21, 
1972 to September 16, 1973; from June 15, 1998 to February 
28, 2001; and from November 1, 2001 to June 29, 2002.  

Eligibility for educational assistance under Chapter 34 was 
established for those veterans who (A) served for a period of 
more than 180 days, any part of which occurred after January 
31, 1955, and before January 1, 1977, and who were discharged 
or released therefrom under conditions other than 
dishonorable; (B) who contracted with the Armed Forces and 
were enlisted in or assigned to a reserve component prior to 
January 1, 1977, and as a result of such enlistment or 
assignment served on active duty for a period of more than 
180 days, any part of which commenced within 12 months after 
January 1, 1977, and were discharged or released therefrom 
under conditions other than dishonorable; or (C) were 
discharged or released from active duty, any part of which 
was performed after January 31, 1955, and before January 1, 
1977, or following entrance into active service from an 
enlistment provided for under subparagraph (b) because of a 
service-connected disability.  38 U.S.C.A. § 3452(a)(1).  By 
congressional action, the entire Chapter 34 program expired 
on December 31, 1989.  38 U.S.C.A. § 3462(e).  Therefore, 
Chapter 34 benefits may not be retroactively awarded, as the 
program has expired.  VA cannot provide any educational 
assistance benefits under Chapter 34.  VA is precluded from 
doing so by law.

The veteran was awarded Chapter 34 benefits based on his 
first period of service.  His delimiting date for those 
benefits expired in April 21, 1984.  Thus, his delimiting 
date expired prior to the expiration of the entire Chapter 34 
program.  

With regard to Chapter 30 benefits (benefits under the 
Montgomery GI Bill), eligibility also is not established on 
the basis of conversion of Chapter 34 eligibility.

If on December 31, 1989, an individual has remaining Chapter 
34 educational assistance benefits and meets certain 
additional criteria, he may be eligible to "convert" those 
benefits in order to receive educational assistance under 
Chapter 30.  38 U.S.C.A. § 3011(a)(1)(B).  To convert Chapter 
34 benefits to Chapter 30 benefits, a claimant must have 
served on active duty at any time during the period between 
October 19, 1984, and July 1, 1985, and have continued on 
active duty without a break in service for three years after 
June 30, 1985, or have been discharged after June 30, 1985, 
for a service-connected disability, a preexisting medical 
condition not characterized as a disability, hardship, 
convenience of the Government after serving 30 months of a 
three-year enlistment, involuntarily for convenience of the 
Government as a result of a reduction in force, or for a 
physical or mental condition not characterized as a 
disability and not the result of his own willful misconduct.  
38 U.S.C.A. § 3011(a)(1)(B); 38 C.F.R. § 21.7044(a).

In the present case, the veteran did not have any remaining 
Chapter 34 entitlement when that program expired on December 
31, 1989.  Thus, there is no Chapter 34 eligibility to 
convert to Chapter 30.  

For the same reasons, although the veteran maintains that he 
also served in the Reserves, basic eligibility also cannot be 
established under 38 U.S.C.A. § 3012 and 38 C.F.R. § 21.7044 
as the veteran had no remaining Chapter 34 entitlement.  

In addition, the veteran does not have any Chapter 32 
eligibility pursuant the Post-Vietnam Era Veterans' 
Educational Assistance Act Program (VEAP) to convert as he 
first entered active duty after January 1, 1977.  See 38 
U.S.C.A. § 3221; 38 C.F.R. § 21.7045.  

The Board further notes that outside of conversion from 
Chapter 34 to Chapter 30 and/or Chapter 32 to Chapter 30, the 
appellant is not otherwise eligible for Chapter 30 benefits.  
The Chapter 30 program is limited to individuals who first 
entered active after June 1985 and to certain other 
individuals with remaining eligibility for educational 
assistance under prior educational assistance programs.  The 
veteran did not have any remaining eligibility, as noted.  

The Board notes that the veteran's education file reflects 
that the veteran was initially sent a letter in which he was 
told that he had until January 1, 2004, to use Chapter 30 
benefits.  The veteran was informed that his delimiting date 
for Chapter 30 benefits had been reduced in time by the 
number of days that he was not on active duty from January 1, 
1977 to June 30, 1985.  Thus, he was essentially informed 
that he was initially eligible for Chapter 30 benefits, but 
his delimiting date, which had been adjusted, had expired.  
The veteran responded, indicating that he was unaware of time 
limitations or changes in the Montgomery GI bill education 
program.  However, the statement of the case provided the 
veteran with the accurate information.  The veteran was 
informed that he was not in fact entitled to Chapter 30 
benefits at all, based on his service.  

The Board regrets that the veteran was misinformed.  However, 
to the extent that the veteran was misinformed by VA, being a 
victim of misinformation regarding the claim cannot estop the 
government from denying a benefit.  See McCay v. Brown, 106 
F.3d 1577, 1582 (Fed. Cir. 1997) and Elsevier v. Derwinski, 1 
Vet. App. 150, 153-55 (1991), interpreting Irwin v. 
Department of Veterans Affairs, 498 U.S. 89, 95-96 (1990), 
see also Bailey v. West, 160 F.3d 1360 (Fed. Cir. 1998); 
Walker v. Brown, 8 Vet. App. 356 (1995); Lozano v. Derwinski, 
1 Vet. App. 184, 186 (1991).

The Board acknowledges the veteran's arguments that he served 
on active duty and in the Reserves for many years and wants 
to further his education.  However, VA law and regulations 
prevent a favorable outcome.  Therefore, the Board concludes 
that the veteran cannot receive educational assistance 
benefits under Chapter 30 as a matter of law.  The Board has 
carefully reviewed the entire record in this case.  Sabonis 
v. Brown, 6 Vet. App. 426 (1994).  However, where as here, 
the law rather than the facts is dispositive, the benefit of 
the doubt provisions as set forth in 38 U.S.C.A. § 5107(b) 
are not for application.


ORDER

Basic eligibility for VA educational assistance under Chapter 
30, Title 38, United States Code, is denied.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


